 Case 1:19-cv-12316-HB Document 19 Filed 09/23/20 Page 1 of 12 PageID: 369



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY

RASHEEM A. BAILEY,                      :            CIVIL ACTION
                                        :
             v.                         :
                                        :
SOUTH JERSEY PORT CORPORATION           :
                                        :            NO. 19-12316


                               MEMORANDUM

Bartle, J.                                            September 23, 2020

          Plaintiff Rasheem Bailey (“Bailey”) brings this action

against his former employer, defendant South Jersey Port

Corporation (“the Port”), alleging racial discrimination in

employment in violation of: (1) Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”); (2) 42

U.S.C. § 1981, interference with right to contract; (3) 42

U.S.C. § 1981, infringement of right of equal benefit; and (4)

the New Jersey Law Against Discrimination (“NJLAD”), N.J.S.A.

10:5-1 et seq.

          Bailey, who is African-American, asserts that his

employer, the Port, fired him because of racial animus.           Before

the court is the motion of defendant for summary judgment under

Rule 56 of the Federal Rules of Civil Procedure.

                                    I

          Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there
 Case 1:19-cv-12316-HB Document 19 Filed 09/23/20 Page 2 of 12 PageID: 370



is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”        Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).    A dispute is genuine if the evidence is such that a

reasonable factfinder could return a verdict for the nonmoving

party.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254

(1986).    We view the facts and draw all inferences in favor of

the nonmoving party.     See In re Flat Glass Antitrust Litig.,

385 F.3d 350, 357 (3d Cir. 2004).

           Summary judgment is granted when there is insufficient

record evidence for a reasonable factfinder to find for the

nonmovant.   See Anderson, 477 U.S. at 252.        “The mere existence

of a scintilla of evidence in support of the [nonmoving party]’s

position will be insufficient; there must be evidence on which

the jury could reasonably find for [that party].”          Id.   In

addition, Rule 56(e)(2) provides “[i]f a party fails to properly

support an assertion of fact or fails to properly address

another party’s assertion of fact as required by Rule 56(c), the

court may . . . consider the fact undisputed for the purposes of

the motion.”    Fed. R. Civ. P. 56(e)(2).

                                    II

           The following facts are undisputed.        Bailey is an

African-American male who was hired as a security officer at the

Port in October 2015.     On October 22, 2018, an incident occurred

                                    2
 Case 1:19-cv-12316-HB Document 19 Filed 09/23/20 Page 3 of 12 PageID: 371



between Bailey and another security guard, Joseph Puglia

(“Puglia”), a white male.     Bailey and another security guard,

Stephen Scott (“Scott”), were scheduled to take over at 4:00

p.m. from Puglia and Juan Mojica (“Mojica”).         Although each of

these men provided his own version of events from that

afternoon, the main events occurred as follows:

          Bailey arrived at the security guard booth around 3:45

or 3:50 p.m. and complained to Puglia and Mojica about the

messiness of the booth, as he had on previous occasions.           Puglia

slid the booth door shut in Bailey’s face.         Bailey opened the

door and continued complaining.       Bailey alleges that Puglia told

him to “shut the f--k up, n----r” and repeated this twice more.

Puglia denies using the “N-word” and says that he only told

Bailey to leave him alone.      Puglia asserts that Bailey asked if

he wanted to fight, which Puglia declined.         Mojica was at the

booth during this exchange and denies hearing Puglia use the “N-

word.”

          Puglia left the booth to clock out at the office

trailer, which is situated fifteen to twenty feet away from the

guard booth.   Bailey followed him and continued arguing with

him.   Mojica stated that Bailey initiated physical contact with

Puglia and pushed Puglia in the collarbone.         Scott, who was

approaching the guard booth after signing in, saw Bailey leave

the booth to confront Puglia and challenge him to a fight.

                                    3
 Case 1:19-cv-12316-HB Document 19 Filed 09/23/20 Page 4 of 12 PageID: 372



Scott stated that Puglia kept trying to avoid Bailey, but Bailey

kept following him and challenging him to a fight.

          Eventually, Bailey and Puglia got into a shoving

match, and Scott and Mojica broke them apart.         Mojica was facing

Puglia with his back to Bailey when he saw a hand come over his

shoulder and heard contact with Puglia.        Mojica heard Puglia say

something to the effect of “Did you just hit me?” and saw

redness on Puglia’s face.     Scott was facing Bailey but did not

see anything because his head was in Bailey’s chest.          He heard

Puglia say something to the effect of “You hit me.”          Puglia

claims that Bailey hit him in the face.        Bailey denies this.

          Gary Schreyer (“Schreyer”), a Port office employee,

was working in the office trailer at the time of the incident.

He heard Bailey challenge Puglia to a fight and say that Bailey

would clock out to fight him.      Schreyer heard Puglia tell Bailey

to leave him alone.    Schreyer looked outside and saw Bailey

backing Puglia up while the two men argued.         Schreyer saw Puglia

put his hands up and then saw Bailey punch Puglia.          Schreyer saw

Scott and Mojica break the two men apart.

          Bailey disagrees with the assertion that he challenged

Puglia to a fight or that he said he would clock out to fight

Puglia.   However, Bailey stated that he agreed with Mojica and

Scott’s versions of events, and both men stated that they heard

Bailey challenge Puglia to a fight.       In addition, Bailey’s

                                    4
 Case 1:19-cv-12316-HB Document 19 Filed 09/23/20 Page 5 of 12 PageID: 373



timecard from that day shows that he clocked in at 3:46 p.m. and

clocked out at 3:53 p.m.     Bailey agreed in his statement of

facts in opposition to the motion of defendant for summary

judgment that he challenged Puglia to a fight and that he

initiated physical contact with Puglia.

            After this confrontation, Puglia called his

supervisor, who in turn called Kevin Greenjack (“Greenjack”),

the security captain at the Port.       Greenjack arrived on scene

and spoke to Puglia and Bailey separately about each man’s

version of events.    Greenjack then called Joseph O’Leary

(“O’Leary”), the security manager and facility security officer

for the Port, who spoke with Bailey on the phone and told him to

go home for the day and not complete his 4:00 p.m. to 12:00 a.m.

shift.

            The Port investigated the incident and collected

written statements from Bailey, Puglia, Mojica, Scott, and

Schreyer.    The Port also retrieved Bailey’s timecard from that

day and Puglia’s medical records from his October 23, 2018 visit

to the doctor.   On the day after the incident, October 23, 2018,

Bailey, Puglia, a union representative, Greenjack, and O’Leary

met in person.    Bailey turned in his written statement at this

time and both Bailey and Puglia gave an oral version of their

events of the previous day.



                                    5
 Case 1:19-cv-12316-HB Document 19 Filed 09/23/20 Page 6 of 12 PageID: 374



          At the end of the meeting, the Port officials informed

Bailey that the Port would make a decision and contact him.

Later that day, Port officials contacted Bailey to inform him

that they had determined he was the aggressor and that Puglia

sought to avoid confrontation.      The Port advised Bailey that he

was terminated.    Puglia remained on the job.       O’Leary

memorialized the findings, as well as which rules of conduct

Bailey’s behavior violated, and sent a memorandum of these

findings to Bailey later that day.

                                   III

          Bailey asserts that the Port terminated his employment

because of race.    Title VII provides in relevant part:

          It shall be an unlawful employment practice
          for an employer . . . to fail or refuse to
          hire or to discharge any individual, or
          otherwise to discriminate against any
          individual with respect to his compensation,
          terms, conditions, or privileges of
          employment, because of such individual’s
          race, color, religion, sex, or national
          origin.

42 U.S.C. § 2000e-2(a)(1).

          To defeat the motion of defendant for summary judgment

on his claim for racial discrimination under Title VII, Bailey

must prove:   (1) he was a member of a protected class; (2) he

was qualified for the position he sought to retain; (3) he

suffered an adverse employment action; and (4) the action

occurred under circumstances that could give rise to an

                                    6
 Case 1:19-cv-12316-HB Document 19 Filed 09/23/20 Page 7 of 12 PageID: 375



inference of discrimination.      Jones v. Se. Pa. Transp. Auth.,

796 F.3d 323, 327 (3d Cir. 2015).

          If Bailey succeeds in making out a prima facie case,

then the burden of production shifts to his employer to provide

a “legitimate, non-discriminatory reason for the adverse

employment action.”    See Makky v. Chertoff, 541 F.3d 205, 214

(3d Cir. 2008).    If the employer can provide such a reason, then

“the burden shifts back to the plaintiff to show that the

defendant’s proffered reason is merely pretext for intentional

discrimination.”    Id.   The burden on defendant to show a non-

discriminatory reason is light.          See Fuentes v. Perskie, 32 F.3d

759, 763 (3d Cir. 1994).     At all times, the burden of proof

remains on the plaintiff.     Id.

          To defeat summary judgment when defendant has provided

a non-discriminatory reason, plaintiff must provide evidence,

either direct or circumstantial, so that a reasonable factfinder

could “(1) disbelieve the employer’s articulated legitimate

reasons; or (2) believe that an invidious discriminatory reason

was more likely than not a motivating or determinative cause of

the employer’s action.”     Id. at 764.

          There is no dispute that Bailey is a member of a

protected class as an African-American man, that he was

qualified for his position, and that his termination constituted

an adverse employment action.       Thus, we will focus our inquiry

                                     7
 Case 1:19-cv-12316-HB Document 19 Filed 09/23/20 Page 8 of 12 PageID: 376



on the fourth prong of the prima facie case, that is, whether

there is evidence that Bailey’s termination occurred under

circumstances that could give rise to an inference of

discrimination on the basis of race.

          A plaintiff can demonstrate an inference of

discrimination by showing that similarly situated employees not

in plaintiff’s protected class were treated more favorably.

Mandel v. M & Q Packaging Corp., 706 F.3d 157, 170

(3d Cir. 2013).    “Similarly situated” means that “purported

comparators must have committed offenses of comparable

seriousness.”   Dykes v. Marco Grp., Inc., 222 F. Supp. 3d 418,

427 (E.D. Pa. 2016).

          Bailey asserts that an inference of racial animus can

be surmised from the fact that both Bailey and Puglia were

involved in a fight, yet only Bailey, an African-American man,

was terminated while Puglia, a white man, was not.

          After reviewing the record, we conclude that Bailey

has not produced evidence for a jury to find that his

termination occurred under circumstances that could give rise to

an inference of race discrimination.        As the Port informed

Bailey and memorialized in writing, the Port terminated Bailey

because it determined, as a result of an investigation, that he

was the aggressor, initiated the confrontation with Puglia, and

threw a punch at Puglia.     The Port listed the multiple rules in

                                    8
 Case 1:19-cv-12316-HB Document 19 Filed 09/23/20 Page 9 of 12 PageID: 377



the employee code of conduct that Bailey violated, including

“inciting disorder or interfering with a guard or supervisor in

the lawful performance of his or her duties” and “fighting or

striking another employee . . . on the Port property.”

          Bailey may argue that Puglia was a similarly situated

employee and did not suffer an adverse action, but Puglia was

not similarly situated to Bailey based on the evidence provided.

Puglia was a part of this altercation, but none of the witnesses

states that he was the aggressor or initiated contact or punched

Bailey in this incident.     They all stated that it was Bailey who

was the aggressor and kept challenging Puglia to a fight.

          Bailey claims that Puglia started the confrontation by

calling him the “N-word.” None of the other witnesses heard

Puglia say this.    Even assuming, however, that Bailey’s version

is correct, and that he could satisfy his prima facie case by

making out an inference of discrimination since both men

initiated this fight but only Bailey was fired, the Port has

provided a legitimate, non-discriminatory reason for terminating

Bailey.

          It is undisputed that the Port conducted an

investigation, which included collecting records, eyewitness

interviews, and statements, and determined that Bailey alone was

the aggressor and initiated this confrontation.          The Port

concluded from this investigation that Bailey punched Puglia.

                                    9
 Case 1:19-cv-12316-HB Document 19 Filed 09/23/20 Page 10 of 12 PageID: 378



            The Port also determined during its investigation that

Puglia was not responsible for the fight but rather tried to

remove himself from the situation.        Since the Port found that

Bailey’s actions, and not Puglia’s actions, violated company

policy for employee conduct, the Port had a legitimate, non-

discriminatory reason to fire Bailey and not Puglia.

            Bailey has failed to provide any evidence that the

Port’s reason for his termination is mere pretext so that a

reasonable factfinder could either disbelieve the Port’s reason

or believe that an invidious reason was a motivating factor.

Bailey has produced nothing that shows that race played any part

in the Port’s actions.     Instead, he raises two past incidents in

which he claims the Port suspended him but not his white or

Hispanic coworkers to argue that race motivated the Port’s

actions.

            The Port only has record of one previous punishment,

from May 2017, and Bailey cannot recall the date of the other

incident.    In May 2017, the Port explained that it suspended

Bailey for failing to prevent trespassers on the property.

Bailey’s only argument is that the other guard on duty, a

Hispanic man, was not punished for the same incident and that

both blamed the other person for the trespass.          O’Leary

certified on behalf of the Port that it suspended Bailey because

it has surveillance video of Bailey alone and asleep in the

                                    10
 Case 1:19-cv-12316-HB Document 19 Filed 09/23/20 Page 11 of 12 PageID: 379



guard booth when the trespassers walked by while the other guard

was doing rounds of the property and found the trespassers to

escort them off the property.

            Absent any other evidence, Bailey has failed to

provide enough evidence for a reasonable factfinder to determine

that an invidious reason motivated the Port when it fired Bailey

for the October 22, 2018 incident.        Accordingly, the court will

grant the motion of defendant for summary judgment as to Count I

of plaintiff’s complaint regarding racial discrimination under

Title VII.

                                    IV

            We turn next to plaintiff’s two claims under 42 U.S.C.

§ 1981.     Plaintiff alleges in Count II of his complaint that

defendant interfered with plaintiff’s ability to enforce a

contract.    In Count III, plaintiff claims that defendant

infringed on plaintiff’s right to equal benefit of the law.

Section 1981 provides:

            All persons within the jurisdiction of the
            United States shall have the same right in
            every State and Territory to make and
            enforce contracts, to sue, be parties, give
            evidence, and to the full and equal benefit
            of all laws and proceedings for the security
            of persons and property as is enjoyed by
            white citizens, and shall be subject to like
            punishment, pains, penalties, taxes,
            licenses, and exactions of every kind, and
            to no other.

42 U.S.C. § 1981.

                                    11
 Case 1:19-cv-12316-HB Document 19 Filed 09/23/20 Page 12 of 12 PageID: 380



           Claims of disparate treatment under § 1981 are

analyzed under the same burden shifting framework as Title VII

claims.   See Jones v. School Dist. of Phila., 198 F.3d 403, 410

(3d Cir. 1999).    Accordingly, the court finds as it did on

plaintiff’s Title VII claim and grants summary judgment in favor

of defendant as to Counts II and III of plaintiff’s complaint

regarding discrimination pursuant to § 1981.

                                     V

           Finally, plaintiff claims that his termination

violated the NJLAD.     See N.J.S.A. 10:5-1 et seq.       As with

plaintiff’s § 1981 claims, analysis of a NJLAD claim follows the

same analysis as a Title VII claim.        See Schurr v. Resorts Int’l

Hotel, Inc., 196 F.3d 486, 498 (3d Cir. 1999).          Therefore, the

result under the NJLAD is the same as the result under Title

VII.   Accordingly, the court will grant summary judgment in

favor of defendant as to Count IV of plaintiff’s complaint

regarding discrimination pursuant to the NJLAD.




                                    12
